Case 1:19-cv-03025-NGG-ST Document 29 Filed 06/29/20 Page 1 of 7 PageID #: 134




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      EDITH COOPER,
                                 Plaintiff,                  MEMORANDUM & ORDER
                                                              19-CV-3025 (NGG) (ST)
                    -against-
      ADA S. COOPER,
                                 Defendant.


            NICHOLAS G. GARAUFIS, United States District Judge.
            Plaintiff Edith Cooper brings this action against Defendant Ada
            S. Cooper for alleged breach of a loan agreement between the
            two parties (the “Agreement”). (See Compl. (Dkt. 1).) Defendant
            now moves to dismiss Plaintiff’s Complaint pursuant to Fed. R.
            Civ. P.12(b)(6) for failure to state a claim. (Mot. to Dismiss (Dkt.
            17).) For the following reasons, Defendant’s motion is
            GRANTED.

                BACKGROUND

            The following factual summary is drawn from the facts alleged
            in the complaint, which the court generally accepts as true. See
            N.Y. Pet Welfare Ass’n v. City of New York, 850 F.3d 79, 86 (2d Cir.
            2017).1 Plaintiff and Defendant are sisters. (Compl. ¶ 11.) Prior
            to October 2014, Plaintiff loaned money to Defendant on several
            occasions, in various amounts; by October 15, 2014 Plaintiff had
            loaned Defendant $414,300, none of which Defendant had re-
            paid. (Id. ¶¶ 12-13.) After the money was loaned, Defendant
            agreed to sign a writing memorializing the loans Plaintiff made
            to Defendant and her obligation to repay those loans. (Id. ¶ 14.)



            1
             When quoting cases, unless otherwise noted, all citations and internal
            quotation marks are omitted and all alterations are adopted.




                                              1
Case 1:19-cv-03025-NGG-ST Document 29 Filed 06/29/20 Page 2 of 7 PageID #: 135




            On January 4, 2015, Plaintiff’s husband emailed a draft loan
            agreement to Defendant on behalf of Plaintiff. (Id. ¶ 15.) Defend-
            ant obtained legal advice and spoke with an accountant on the
            contents of the draft agreement. (Id. ¶ 16.) Shortly thereafter, on
            January 19, 2015, Defendant sent Plaintiff and her husband a
            revised agreement. (Id. ¶ 17.) On or about May 1, 2015, Plaintiff
            and Defendant executed the Agreement, dated as of January 19,
            2015. (Id. ¶ 18; see also Agreement (Dkt. 1-3).)
            The opening recital of the Agreement provides: “IN CONSIDER-
            ATION OF Lender loaning certain monies to Borrower, and
            Borrower repaying those monies to Lender, both parties agree to
            keep, perform, and fulfill the following promises and conditions.”
            (Agreement at 1) The first paragraph of the Agreement states:
            “Lender promises to loan the principal amount (‘the loan’) of four
            hundred fourteen thousand, three hundred dollars ($414,300)
            to Borrower, and Borrower promises to repay this principal
            amount and all accrued interest.” (Id. ¶ 1) Per the Agreement,
            Defendant agreed to pay interest on the Loan at the rate of 0.38%
            per year. (Id.) The Loan provided for annual interest-only pay-
            ments to be made on January 19 of 2016 and 2017, with a
            maturity date of January 19, 2018. (Id. ¶¶ 2-3.) The Agreement
            contemplates that Defendant would repay using money received
            from her father’s estate, and provides that the term would be ex-
            tended in three-year increments if Defendant had not received
            sufficient funds to repay the loan as of the maturity date. (Id. ¶ 5.)
            Defendant made the first annual interest payment on or about
            January 19, 2016. (Compl. ¶ 27.) However, Defendant did not
            make the second interest payment the following year nor did she
            repay the loan on the maturity date. (Id. ¶¶ 29-30, 33.) On or
            about June 27, 2018, Plaintiff’s husband notified Defendant that
            she was in default and offered her an opportunity to cure by mak-
            ing a catch-up payment. (Id. ¶ 31.) On August 9, 2018,
            Defendant made a partial interest payment. (Id. ¶ 32.)




                                              2
Case 1:19-cv-03025-NGG-ST Document 29 Filed 06/29/20 Page 3 of 7 PageID #: 136




                LEGAL STANDARD

            To survive a motion to dismiss under Rule 12(b)(6), the Com-
            plaint must “contain sufficient factual matter, accepted as true,
            to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
            Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
            Twombly, 550 U.S. 544, 570 (2007)). “In determining the ade-
            quacy of the complaint, the court may consider any written
            instrument attached to the complaint as an exhibit or incorpo-
            rated in the complaint by reference, as well as documents upon
            which the complaint relies and which are integral to the com-
            plaint.” Subaru Distribs. Corp. v. Subaru of Am., Inc., 425 F.3d
            119, 122 (2d Cir. 2005).

                DISCUSSION

            Defendant argues that the Agreement is unenforceable because
            the facts indicate that it was founded on past consideration. (See
            generally Mem. in Supp. of Mot. (“Mem.”) (Dkt. 13-3).) Defend-
            ant further contends that the Agreement does not fall within New
            York General Obligations Law § 5-1105’s exception to the com-
            mon-law rule that past consideration cannot be used to create an
            enforceable obligation because it uses exclusively forward-look-
            ing language and thus can only be read as referencing a future
            loan. For the reasons that follow, the court agrees and, accord-
            ingly, grants Defendant’s motion.
            Plaintiff’s complaint effectively concedes that the Agreement is
            founded on past consideration. (Compl. ¶¶ 13-14.) Under New
            York law, “[c]onsideration is simply a bargained-for exchange of
            promises or performance.” Ferguson v. Lion Holding, Inc., 312 F.
            Supp. 2d 484, 494 (S.D.N.Y. 2004) (citing Restatement (Second)
            of Contracts § 71 (1981)). “Generally, past consideration is no
            consideration and cannot support an agreement because the det-
            riment did not induce the promise.” Greenberg v. Greenberg, 646




                                               3
Case 1:19-cv-03025-NGG-ST Document 29 Filed 06/29/20 Page 4 of 7 PageID #: 137




            F. App’x 31, 32 (2d Cir. 2016) (summary order) (applying New
            York law).
            Section 5-1105 of New York General Obligations Law, however,
            provides an exception to this common-law rule. Specifically, the
            law provides:
                A promise in writing and signed by the Promisor or by his
                agent shall not be denied effect as a valid contractual obliga-
                tion on the ground that consideration for the promise is past
                or executed, if the consideration is expressed in the writing
                and is proved to have been given or performed and would
                be a valid consideration but for the time when it was given
                or performed.
            N.Y. Gen. Obl. L. § 5-1105. “To qualify for the exception [pro-
            vided in § 5-1105], the description of the consideration must not
            be vague or imprecise, nor may extrinsic evidence be assisted to
            in understanding the consideration.” Korff v. Corbett, 65 N.Y.S.3d
            498, 502 (1st Dep’t 2017). As such, courts applying § 5-1105
            have enforced agreements founded on past consideration only
            when the past consideration is clear from the face of the agree-
            ment. Cf. Greenberg, 646 F. App’x at 31-32 (written agreement
            signed by Defendant promising to pay $200,000 as a gift to Plain-
            tiff for the “many gifts and many loans” Plaintiff has given
            Defendant through the years invalid under Section 5-1101 con-
            sideration).
            Here, Plaintiff argues the past consideration is expressed within
            the writing, specifically, the language in the recital that Defend-
            ant’s repayment obligation was undertaken “IN
            CONSIDERATION OF [Plaintiff] lending certain monies to [De-
            fendant]” and the specific delineation of the amount and terms
            of the loan in the first paragraph of the Agreement. (See gener-
            ally Opp.) Plaintiff points to numerous cases where similar loan
            obligations have been held enforceable notwithstanding the fact
            that the actual loan was made prior to the execution of the




                                            4
Case 1:19-cv-03025-NGG-ST Document 29 Filed 06/29/20 Page 5 of 7 PageID #: 138




            agreement at issue. See, e.g., Gruberg v. McCarthy, 735 N.Y.S.
            2d 638, 915-16 (3d Dep’t 2001) (agreement to assume respon-
            sibility “for debts incurred on” specific dates prior to execution
            of agreement enforceable under § 5-1105); In re Thomson
            McKinnon Sec. Inc., 139 B.R. 267, 271, 278 (S.D.N.Y. 1992)
            (note promising repayment “[i]n consideration for a loan … in
            the amount of [$150,000]” enforceable notwithstanding fact
            that funds had been advanced prior to execution of note). Plain-
            tiff also notes that courts have held that § 5-1105 does not
            require the use of “talismanic words” for a promise to be given
            effect, so long as “the writing refers to the consideration … and
            couples that recitation with the promise to pay.” In re Levine, 32
            B.R. 742, 745 (S.D.N.Y 1983).
            All of these things may be true, but they do not save Plaintiff’s
            claim. The Agreement, by its terms, expressly contemplates a fu-
            ture loan; the recital states that Defendant undertook her
            obligation in consideration of Plaintiff “loaning certain monies”
            to Defendant, while the operative language of the agreement
            provides that Plaintiff “promises to lend” money to Defendant,
            not that Plaintiff had already loaned such money to Defendant.
            While, as Plaintiff argues, at least one court has noted that § 5-
            1105 does not per se require an “unequivocal[] indicat[ion] that
            the consideration was past consideration” and opined that such
            a requirement would be “unsuitably narrow,” Levine, 32 B.R.
            745, dicta in 37-year-old district court decisions are not binding
            on this court. Moreover, the court is unaware of any instance in
            which a court has applied § 5-1105 where, as is the case here, it
            is asked to enforce an agreement that, by its terms, unambigu-
            ously relates to a future transaction. Cf. id. at 744 (language of
            agreement held enforceable provided that borrowers
            “acknowledge[d] … [themselves] to be justly indebted to”
            lender).




                                            5
Case 1:19-cv-03025-NGG-ST Document 29 Filed 06/29/20 Page 6 of 7 PageID #: 139




            As a matter of first impression, the court concludes that § 5-
            1105 does not permit the court to do what Plaintiff asks: take
            an agreement—which unequivocally expresses a promise for a
            future loan—and interpret it as referencing an unexpressed
            prior loan. In other words, Plaintiff seeks to enforce the agree-
            ment not according to what it says, but according to what she
            claims were the parties’ unexpressed intentions. While the court
            does not hold that no agreement may be enforced under § 5-
            1105 unless the words “past consideration” appear or the “past”
            nature of the consideration is unmistakable from the instru-
            ment, nothing in that provision permits the court to disregard
            the fundamental principle of contract law that Plaintiff implores
            it to jettison here, namely that contracts (particularly unambig-
            uous, fully integrated contracts such as the Agreement) must be
            enforced according to their terms. See, e.g., R/S Assoc. v. New
            York Job Dev. Auth., 98 N.Y.2d 29, 32 (2002) (“When parties
            set down their agreement in a clear, complete document, their
            writing should as a rule be enforced according to its terms.”);
            see also Utica Mut. Ins. Co. v. Fireman’s Fund Ins. Co., 957 F.3d
            337, 344 (2d Cir. 2020) (“Under well-settled New York law …
            a contract that is complete, clear and unambiguous on its face
            must be enforced according to the plain meaning of its
            terms.”).2
            Interpreting the contract by its terms, Plaintiff’s breach of con-
            tract claim necessarily fails because she fails to allege that she
            advanced any monies to Defendant following the execution of
            the Agreement. See, e.g., Johnson v. Nextel Communications, Inc.,
            660 F.3d 131, 142 (2d Cir. 2011) (to state a valid breach of con-
            tract claim, plaintiff must allege, inter alia, her own performance



            2
              Because Plaintiff asserts only a claim for breach of contract, the court
            does not resolve whether the facts she has alleged could support any other
            claim.




                                                6
Case 1:19-cv-03025-NGG-ST Document 29 Filed 06/29/20 Page 7 of 7 PageID #: 140




               under the agreement). Accordingly, Defendant’s motion is
               granted.

                   CONCLUSION

               For the foregoing reasons, Defendant’s Motion to Dismiss (Dkt.
               17) is GRANTED. If Plaintiff intends to move for leave to file an
               amended complaint, she is DIRECTED to confer with Defendant
               and submit a proposed briefing schedule for that motion by no
               later than 30 days from the date of this order.
      SO ORDERED.


      Dated:      Brooklyn, New York
                  June 26, 2020

                                                          _/s/ Nicholas G. Garaufis_
                                                          NICHOLAS G. GARAUFIS
                                                          United States District Judge




                                              7
